Title: To Thomas Jefferson from Charles W. Goldsborough, 10 May 1802
From: Goldsborough, Charles W.
To: Jefferson, Thomas


            The President—Nav: dep: 10. May—1802.
            The enclosed exhibits a view of the deposits made with the Treasurer of the Navy—the drafts upon him, & the balance in his hands of monies subject to the orders of the Secretary of the Navy: for the week ending 8 instant.
            I have the honor to be Sir; your mo: ob: servt.
            for Rob: Smith
              Ch: W: Goldsborough
              Ch: Clk: Nav: dep:
          